17 N.Y.3d 739 (2011)
953 N.E.2d 277
929 N.Y.S.2d 204
2011 NY Slip Op 4723
CHRISTOPHER SCOTT, Appellant,
v.
ROCKAWAY PRATT, LLC, Respondent.
No. 181 SSM 21
Court of Appeals of New York.
Decided June 7, 2011.
*740 Legal Aid Society, Brooklyn (Stephen Myers, Patrick J. Langhenry and Steven Banks of counsel), for appellant.
Sidrane & Schwartz-Sidrane, LLP, Hewlett (Steven D. Sidrane of counsel), for respondent.
Concur: Chief Judge LIPPMAN and Judges CIPARICK, GRAFFEO, READ, SMITH, PIGOTT and JONES.


*741 OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order reversed, with costs, order of Supreme Court, New York County, reinstated, and certified question answered in the negative. Supreme Court (24 Misc 3d 1231[A], 2009 NY Slip Op 51684[U]) properly held that calculation of the amount of rent overcharge should be made by reference to a 1982 rent reduction order, which remained in effect during the four-year limitations period (see Matter of Cintron v Calogero, 15 NY3d 347 [2010]).